DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 62/753,493, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.
The claim 4 limitation “wherein the base includes a number of stopping elements shaped to substantially seal the plurality of chambers, and wherein the 
The claim 7-8 and 10 limitation “computing system” does not have support in the prior filed application.
The claim 11-14 limitation “a container including a top, bottom, and at least one side extending between the top and the bottom, the container having an interior; and wherein the cartridge housing, the base, the microcontroller, and the fan are located within the interior” does not have support in the prior filed application.
The claim 12 limitation “wherein the container includes at least one vent, and wherein the fan is configured to guide air from the interior through the at least one vent” does not have support in the prior filed application.
The claim 13 limitation “wherein the container is spaced apart from a user's nose” does not have support in the prior filed application.
The claim 14 limitation “means for removably attaching the container to a headset” does not have support in the prior filed application.
The claim 15 limitation “a mount configured to removably attach to a headset; and wherein the base is attached to the mount” does not have support in the prior filed application.
The claim 16 limitation “a gasket positioned between the base and the cartridge housing, the gasket forming a slidable seal between the base and the cartridge housing” does not have support in the prior filed application.

The claim 20 limitation “wherein the shell is constructed to be deformable by hand, and wherein the scent capsule is constructed to be fracturable by hand” does not have support in the prior filed application.
The claim 21 limitation “wherein the scent capsule contains a scented liquid, gas, or solid” does not have support in the prior filed application.
The claim 24 limitation “wherein the scent cartridge includes: a cylindrical shell for containing a scented material, the shell having an open end and a vented end opposite end the open end, and a cap for removably sealing the open end” does not have support in the prior filed application.
Claims 1-3, 5-6, 9, 18-19, and 22-23 are given a priority date of Application No. 62/753,493 of 31 Oct. 2018.
Claims 4, 7-8, 10-17, 20-21, and 24 are given a priority date of Application No. 16/670,572 of 31 Oct. 2019.


Claim Interpretations - 35 USC § 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.



Claim Objections
Claims 4, 19, and 24 are objected to because of the following informalities:
Claim 4 recites “wherein the plurality of chambers exceeds the number of stopping elements by one”. The limitation should recite “wherein a number of the plurality of chambers exceeds the number of stopping elements by one”.
Regarding claims 19 and 24, claim 18 (upon which the claims depend) recites “at least one scent cartridge”. Claims 19 and 24 recite “the scent cartridge”. The limitation is confusing if the limitations further limit the at least one scent cartridge to one scent cartridge. For examination purposes, the limitations will be interpreted to limit the at least one scent cartridge to one scent cartridge.
Regarding claim 24, the limitation “the shell having an open end and a vented end opposite end the open end” is confusing and should be amended to clarify. For instance, Examiner suggests “the shell having an open end and a vented end opposite the open end”.
Appropriate correction is required.


Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitations "the chamber". There is insufficient antecedent basis for this limitation in the claim.
Claim 23 recites the limitation "the scented liquid". There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 1-5 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Murdell et al. US 7,160,515 (hereafter Murdell) and further in view of Morie et al. US 2006/0065986 (hereafter Morie).


a base (top of cartridge 22 in Fig 8, shown in Fig 9) including a cutout (52);
a cartridge housing (46) including a plurality of chambers (44); and
a motor (comprising features 124, 148, 150, and 122) operatively coupled to the base and the cartridge, the motor configured to rotate one of the base and the cartridge housing with respect to the other of the base and the cartridge housing to align one of the plurality of chambers with the cutout (¶73);
wherein each of the plurality of chambers not aligned with the cutout are sealed (¶43, seals 56).
Murdell does not teach wherein the motor is a servo.
Morie teaches an olfactory simulation system (¶3) wherein a motor is a servo in order to move the load in a controlled fashion (¶56).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the motor (124) of Murdell by incorporating the servo motor (¶56) of Morie in order to move the load in a controlled fashion (¶56).

Regarding claim 2, Murdell in view of Morie teach all the limitations of claim 1. Murdell further teaches a container (20) including a top (106), bottom (108), and at least one side (110) extending between the top and the bottom, the container having an interior (space within container 20); and wherein the cartridge housing and the base are located within the interior (¶32).

Regarding claim 3, Murdell in view of Morie teach all the limitations of claim 2. Murdell further teaches wherein the base includes at least one stopping element (56) shaped to at least partially insert into the chamber (where the shape of element 56 would at least partially insert into chambers 44 during rotation) and substantially seal the chamber (¶43).

Regarding claim 4, Murdell in view of Morie teach all the limitations of claim 3. Murdell further teaches wherein the base includes a number of stopping elements (56) shaped to substantially seal the plurality of chambers (¶43), and wherein the plurality of chambers exceeds the number of stopping elements by one (where the seals 56 are a single element ¶43 and where the number of pockets could be two ¶40).

Regarding claim 5, Murdell in view of Morie teach all the limitations of claim 1. Murdell further teaches a shaft (60) extending between the servo (servo portion 122) and the base (¶73).

Regarding claim 16, Murdell in view of Morie teach all the limitations of claim 1. Murdell further teaches a gasket (56) positioned between the base and the cartridge housing, the gasket forming a slidable seal between the base and the cartridge housing (¶43).


[AltContent: arrow][AltContent: textbox (Raised ridge)]
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


Regarding claim 18, Murdell in view of Morie teach all the limitations of claim 1. Murdell further teaches at least one scent cartridge (42) configured to fit within one of the plurality of chambers (¶39, ¶41).


Claims 6, 9, and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Murdell in view of Morie as applied to claim 1 above, and further in view of Gridling et al. “Introduction to Microcontrollers” published 26 Feb. 2007 and .

Regarding claim 6, Murdell in view of Morie teach all the limitations of claim 1. Murdell further teaches a controller operatively coupled to the motor (¶75-76). The modification of Murdell of claim 1, above, results in the motor being a servo motor.
Murdell does not teach a microcontroller operatively coupled to the servo.
Gridling teaches where microcontrollers are used because a reduction of PCB size saves time, space, and money (page 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the controller (¶75-76) of Murdell by incorporating the microcontroller (page 2) of Gridling in order to reduce the PCB size and save time, space, and money (page 2).
The modification would have resulted in a microcontroller operatively coupled to the servo.

Regarding claim 9, Murdell in view of Morie teach all the limitations of claim 1. Murdell further teaches a fan (156) and a controller operatively coupled to the fan (¶75-76).
Murdell does not teach a microcontroller operatively coupled to the fan.
Gridling teaches where microcontrollers are used because a reduction of PCB size saves time, space, and money (page 2).


Regarding claim 11, Murdell in view of Morie and Gridling teach all the limitations of claim 9. Murdell further teaches a container (20) including a top (106), bottom (108), and at least one side (110) extending between the top and the bottom, the container having an interior (space within container 20); and wherein the cartridge housing, the base, the controller, and the fan are located within the interior (¶32, Fig 2).

Regarding claim 12, Murdell in view of Morie and Gridling teach all the limitations of claim 11. Murdell further teaches wherein the container includes at least one vent (102), and wherein the fan is configured to guide air from the interior through the at least one vent (¶65-66).

Regarding claim 13, Murdell in view of Morie and Gridling teach all the limitations of claim 11. Murdell further teaches wherein the container is spaced apart from a user's nose (where one of ordinary skill would recognize that the device is not made to be pressed up against a user’s nose).
Further, the limitation is a method of using the apparatus which method the prior art apparatus would be fully capable of performing. See MPEP §2114, §2115, and §2173.05(g).


Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Murdell in view of Morie and Gridling as applied to claim 6 above, and further in view of Kelsen WO 2017/053553 published 30 Mar. 2017 (hereafter Kelsen).

Regarding claims 7-8, Murdell in view of Morie and Gridling teach all the limitations of claim 6. 
Murdell does not teach wherein the microcontroller is configured to receive a signal from a computing system and activate the servo pursuant to the signal; wherein the computing system is in wireless communication with the microcontroller.
Kelsen teaches an olfactory simulation system (abstract) wherein the system is configured to receive a signal from a computing system to control the system and wherein the computing system is in wireless communication with the microcontroller (¶5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the controller (¶75-76) of Murdell 
The modification would have resulted in wherein the microcontroller is configured to receive a signal from a computing system and activate the servo pursuant to the signal; wherein the computing system is in wireless communication with the microcontroller.


Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Murdell in view of Morie and Gridling as applied to claim 9 above, and further in view of Kelsen WO 2017/053553 published 30 Mar. 2017 (hereafter Kelsen).

Regarding claim 10, Murdell in view of Morie and Gridling teach all the limitations of claim 9. Murdell further teaches where the controller activates the fan pursuant to a signal (¶75-76)
Murdell does not teaches wherein the microcontroller is configured to receive a signal from a computing system and activate the fan pursuant to the signal.
Kelsen teaches an olfactory simulation system (abstract) wherein the system is configured to receive a signal from a computing system to control the system (¶5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the controller (¶75-76) of Murdell 
The modification would have resulted in wherein the microcontroller is configured to receive a signal from a computing system and activate the fan pursuant to the signal.


Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Murdell in view of Morie and Gridling as applied to claim 11 above, and further in view of Gale US 4,952,024 (hereafter Gale) and “Snap-fit joints for plastics” Bayer Material Science published 10 Jan. 2014 accessed at <https://web.archive.org/web/20140110222420/http://fab.cba.mit.edu/classes/S62.12/people/vernelle.noel/Plastic_Snap_fit_design.pdf> (hereafter Snap).

Regarding claim 14, Murdell in view of Morie and Gridling teach all the limitations of claim 11.
Murdell does not teach a means for removably attaching the container to a headset.
Gale teaches an olfactory simulation system (Fig 8) wherein the system is attached to a headset (col 6 lines 20-28).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system (Fig 1) of Murdell by 
Snap teaches where snap fit joints are a very simple, economical and rapid way of joining two different components (page 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system (Fig 1) of Murdell by incorporating the snap fit joints of Snap (page 2) to attach the system to the headset of Gale (Fig 8) in order to provide a very simple, economical and rapid way of joining two different components (Snap page 3).


Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Murdell in view of Morie as applied to claim 1 above, and further in view of Gale US 4,952,024 (hereafter Gale) and “Snap-fit joints for plastics” Bayer Material Science published 10 Jan. 2014 accessed at <https://web.archive.org/web/20140110222420/http://fab.cba.mit.edu/classes/S62.12/people/vernelle.noel/Plastic_Snap_fit_design.pdf> (hereafter Snap).

Regarding claim 15, Murdell in view of Morie teach all the limitations of claim 1.
Murdell does not teach a mount configured to removably attach to a headset; and wherein the base is attached to the mount.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system (Fig 1) of Murdell by incorporating the headset attachment (Fig 8) of Gale in order to attach the system to a headset (col 6 lines 20-28).
Snap teaches where snap fit joints are a very simple, economical and rapid way of joining two different components (page 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system (Fig 1) of Murdell by incorporating the snap fit joints of Snap (page 2) to attach the system to the headset of Gale (Fig 8) in order to provide a very simple, economical and rapid way of joining two different components (Snap page 3).
The modification would have resulted in a mount configured to removably attach to a headset; and wherein the base is attached to the mount.


Claims 19 and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Murdell in view of Morie as applied to claim 1 above, and further in view of Tokuhiro et al. US 5,071,621 (hereafter Tokuhiro).


Murdell does not teach wherein the scent cartridge includes a shell, the shell having a scent capsule and infill material therewithin.
Tokuhiro teaches an olfactory simulation system (col 1 lines 35-55) wherein the scent cartridge (Figs 4-5) includes a shell (56), the shell having a scent capsule (58) and infill material (62) therewithin in order to contain the scent (col 3 lines 1-26).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the scent cartridge (42) of Murdell by incorporating the scent cartridge (Figs 4-5) of Tokuhiro in order to contain the scent (col 3 lines 1-26).

Regarding claims 21-22, Murdell in view of Morie and Tokuhiro teach all the limitations of claim 19.
Murdell does not teach wherein the scent capsule contains a scented liquid.
Tokuhior teaches wherein the scent capsule contains a scented liquid (col 3 lines 16-20) in order to contain the scent (col 3 lines 1-26).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the scent cartridge (42) of Murdell by incorporating the scent cartridge (Figs 4-5) comprising the liquid of Tokuhiro in order to contain the scent (col 3 lines 1-26).

Regarding claim 23, Murdell in view of Morie and Tokuhiro teach all the limitations of claim 19.
Murdell does not teach wherein the infill material is composed of material to absorb or adsorb the scented liquid.
Tokuhior teaches wherein the infill material is composed of material to absorb or adsorb the scented liquid (col 3 lines 16-20) in order to contain the scent (col 3 lines 1-26).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the scent cartridge (42) of Murdell by incorporating the scent cartridge (Figs 4-5) comprising the infill material of Tokuhiro in order to contain the scent (col 3 lines 1-26).


Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Murdell in view of Morie and Tokuhiro as applied to claim 19 above, and further in view of “An introduction to plastics” published 4 Apr. 2016 accessed at <https://web.archive.org/web/20160404200105/http://plastiquarian.com/wp-content/uploads/2015/06/plasticbook.pdf> (hereafter Introduction).

Regarding claim 20, Murdell in view of Morie and Tokuhiro teach all the limitations of claim 19. 

Introduction teaches where plastics are cheaper than metal and wood (page 6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the scent cartridge (Figs 4-5) of Tokuhiro by incorporating the plastic material of Introduction because the plastics are cheap (page 6) and as the selection of a known material suitable for the purpose (MPEP §2144.07).


Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Murdell in view of Morie as applied to claim 18 above, and further in view of Hafer et al. US 2018/0353636 published 31 Dec. 2018 and filed 8 Jun. 2017 (hereafter Hafer).

Regarding claim 24, Murdell in view of Morie teach all the limitations of claim 18.
Murdell does not teach wherein the scent cartridge includes: a cylindrical shell for containing a scented material, the shell having an open end and a vented end opposite end the open end, and a cap for removably sealing the open end.
Hafer teaches an olfactory simulation system (¶4) wherein the scent cartridge (Fig 4B) includes: a cylindrical shell (13b) for containing a scented material, 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the scent cartridge (42) of Murdell by incorporating the scent cartridge (Fig 4b) of Hafer in order to allow opening and closing of the cartridge (¶46-47).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN HOBSON whose telephone number is (571)272-9914. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on 571-272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 




/STEPHEN HOBSON/Examiner, Art Unit 1776